DETAILED ACTION
This action is in response to the election received 3/8/2022. After consideration of applicant's amendments and/or remarks:
Applicant elects group I, claims 1-15 and 20; cancels claims 16-19.
Claim 20 rejected under 35 USC § 112(b).
Claims 1-2 rejected under 35 USC § 103.
Claims 3-15 objected to as allowable dependent claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites "displaying a set of claims in a claim region that is proximate to the flow region." The term "proximate" is representative of an approximation. The specification does not provide any standard for measuring the degree of distance between the regions necessary to be considered "proximate." Further, there is no standard of measuring the degree that is accepted by those of ordinary skill in the art. See MPEP 2173.05(b)(I).
Suggested examples of definite language are displaying a claim region concurrently with or adjacent to the flow region.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Schick et al., U.S. PG-Publication No. 2018/0232361 A1, in view of Tran, U.S. PG-Publication No. 2019/0340217 A1.

Claim 1
	Schick discloses a method for generating a document. Schick discloses a method for "automated generation of complete patent application drafts based on concise practitioner inputs such as claim sets." Schick, ¶ 5. Figure 9 illustrates a system 900 implementing the method "to create a patent specification based on human-provided patent claims." Id. at ¶ 186.
	Schick discloses receiving natural language processing (NLP) tokens from an NLP analysis of patent claims, the patent claims comprising an independent claim and at least one dependent claim that form a set of claims. System 900 comprises a "claim set obtaining module 908" configured "to obtain a claim set" including "a numbered list of sentences" and "an independent claim and one or more dependent claims." System 900 further comprises a "data structure obtaining module 910" configured "to obtain a first data structure representing the claim set." Id. at ¶¶ 187-189. The first data structure includes "language units from the claim set," wherein the "language units may be organized in the first data structure according to one or more classifications of individual language elements," the classifications comprising one or more of "main feature, sub feature, claim line, clause, phrase, or word." Id. at ¶¶ 190-193. Classification of individual language elements is a form of NLP analysis.
	Schick discloses generating claim segments for the set of claims from the NLP tokens. Data structure obtaining module 910 classifies a set of claims into segments of main feature and sub feature. Id. at ¶ 192. A feature identifying module 119 is configured to "identify one or more features in [a] claim line to be stored in the data structure." A main feature includes "a step of a claimed process, a physical part of a claimed machine … or a component of a claimed composition of matter." A sub feature "may describe or expands on an aspect of a main feature." Id. at ¶ 37. Accordingly, the generated main features and sub features are analogous to generated "claim segments."
	Schick discloses generating specification data used to create a patent specification, the patent specification including a description of the [claim set] … order. Schick discloses that module 910 is configured to obtain a second data structure that "may include language elements associated with the claim set" comprising prose including "an ordinary form of written language, without structure of claim language." Module 910 is configured to obtain a third data structure including "ordered content derived from the claim set," wherein "the ordered content of the third data structure may be ordered based on one or more of claim structure of the claim set, antecedent basis in the claim set, or claim dependency in the claim set." Id. at ¶¶ 193-195. Schick discloses modules 912-928 for generating specification data used to create a patent specification from the obtained first, second, and/or third data structure. Specifically, description determination module 920 is "configured to determine a detailed description of the patent specification" comprising a first description potion associated with a system claim set based on the third data structure and a second description portion associated with a method claim set based on the first, second, and third data structure. Id. at ¶¶ 196-205. The third data structure comprises ordered content based on the claim structure of the claim set; accordingly, specification data generated from the third data structure includes a description based on the ordered content.
	Schick does not expressly disclose selecting a portion of claim segments to display; 
displaying a flowchart including the portion of the claim segments in a first order; receiving an input to change the first order of the claim segments into a second order that is different from the first order; and displaying the claim segments in the flowchart in the second order.
	Tran discloses selecting a portion of claim segments to display. Tran discloses server software comprising a "module to assist a user in generating a patent application." Tran, ¶ 43. The user can request to display "a claim tree" to "visualize inter-claim relationship[s]." Figure 3B illustrates a user interface comprising the claim language on the left and the claim tree on the right. The user "can drag/drop claims and the claims will automatically be renumbered to show their new relationship." Further, "once the user clicks on a particular claim, he can request … to diagram elements of the claim in a graphical representation" (i.e. select a portion of claim segments to display). Id. at ¶¶ 59-60.
	Tran discloses displaying a flowchart including the portion of the claim segments in a first order. Figure 3C illustrates a "graphical representation of an exemplary claim." Id. at ¶ 61. Figure 3C illustrates a flowchart comprising of ordered claim segments.
	Tran discloses receiving an input to change the first order of the claim segments into a second order that is different from the first order; and displaying the claim segments in the flowchart in the second order. Tran discloses that the "user can select a claim element and add new elements or delete and existing element," and "[a]ll other elements will then be automatically adjusted accordingly." Id.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the patent specification generation method that determined main/sub feature claim elements of Schick to incorporate the flowchart editor graphically depicting claim elements as taught by Tran. One of ordinary skill in the art would be motivated to integrate the claim element flowchart into Schick, with a reasonable expectation of success, in order to "provide visually based tools to create an intuitive environment in which a patent application may be developed." Tran, ¶ 16.

Claim 2
	Tran discloses wherein the displaying of the claim segments comprises: displaying a claim area, the claim area illustrating the set of claims and claim segments corresponding to the set of claims, wherein a portion of the claim segments include graphical demarcations to provide visual information regarding a state of the claim segment. Figure 3C illustrates a "graphical representation of an exemplary claim." Id. at ¶ 61. Figure 3C illustrates a flowchart comprising of ordered claim segments, wherein the claim segments are connected using graphical demarcations (e.g. lines) indicating the relationships between the segments.

Allowable Subject Matter
Claims 3-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable (based on reciting subject matter similar to claim 3), but is rejected as indefinite as indicated, supra.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 16, 2022